
	

113 SRES 58 ATS: Authorizing the reporting of committee funding resolutions for the period March 1, 2013 through September 30, 2013.
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 58
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mr. Schumer (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Authorizing the reporting of committee
		  funding resolutions for the period March 1, 2013 through September 30,
		  2013.
	
	
		That notwithstanding paragraph 9 of
			 rule XXVI of the Standing Rules of the Senate—
			(1)not later than
			 February 26, 2013, each committee shall report 1 resolution authorizing the
			 committee to make expenditures out of the contingent fund of the Senate to
			 defray its expenses, including the compensation of members of its staff, for
			 the period March 1, 2013 through September 30, 2013; and
			(2)the Committee on
			 Rules and Administration may report 1 authorization resolution containing more
			 than 1 committee authorization resolution for the period March 1, 2013 through
			 September 30, 2013.
			
